         Case 1:20-cv-03325-AT Document 15-1 Filed 04/30/20 Page 1 of 1



April 30, 2020


SUBJ: Statement of Affidavit Regarding Petitioning for Andrew Yang in New York


        My name is Christopher Pascale. I am an accountant and professor of accounting, as
well as a disabled veteran, the spouse of a retired veteran, and soon-to-be father of a US
service member.
        From December 31, 2019 through the New Hampshire primary I served as the 2 nd
Congressional District Leader for the Andrew Yang Presidential Campaign and worked to gather
valid signatures as well as other volunteers to assist me.
       I collected approximately 700 signatures while leading/coordinating the efforts of 4
volunteers under the guidance and leadership of Alison Hwang. My efforts included early
morning train station canvassing in Wyandanch, Babylon, Lindenhurst, Copiague, and
Amityville, as well as evening canvassing in West Babylon, Babylon, Deer Park, Farmingdale,
Massapequa, West Islip, Bay Shore and Oakdale. Additionally, I was actively working to gather
signatures on the campuses of SUNY Farmingdale and Suffolk Community College. Lastly, I
spent several lunch hours going door-to-door.
         In all, I estimate that I came face-to-face with over 2,000 people over the course of
more than 150 hours. As a husband and father of four children, and professional with two jobs
while actively publishing work in the field of business and finance, and also volunteering as a
Little League coach, this was a deep sacrifice.
        Being a volunteer, the only recompense I sought was to vote for Andrew Yang in the
New York Primary. Prior to this upcoming primary I had never been a registered Democrat, nor
had I ever voted in a Presidential Primary in any of the states where I lived, so it stands to
reason that the candidacy of this young man meant a great deal to me, as it did to the many
volunteers across the nation.
      If there is any reason you wish to speak with me further regarding this matter, I would
be happy to do so as this correspondence has been sent




Very Respectfully,

Christopher Pascale
Christopher Pascale
